DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Application No. 17/169,887, filed on 02/08/2021.
Claims 1-26 have been examined and are pending in this application. 
Priority
Acknowledgment is made of Applicant’s claim for priority under 35 U.S.C. 120 to parent Application No. 16/448,338, filed on 06/21/2019 and to parent Application No. 15/394,542, filed on 12/29/2016.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 03/01/2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
          The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
          Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,331,902 and claims 1-22 of U.S. Patent No. 10,915,654. Although the claims at issue are not identical, they are not patentably distinct from each other because claim(s) 1-26 are broader and similar in scope to the claim(s) in U.S. Patent No. 10,331,902 and U.S. Patent No. 10,915,654.  If the claims in Application No. 16/448,338 are allowed, it could improperly extend the “right to exclude” for the same invention in two different Patents.
Claims 1-26 are directed to a system, method, and non-transitory computer-readable storage medium for increasing or optimizing slack space by initializing a slack-space file system and storing data in the slack space; said a system, method, and non-transitory computer-readable storage medium are associated with the system, method, and non-transitory computer-readable storage medium claimed in claim(s) 1-23 of U.S. Patent No. 10,331,902 and claims 1-22 of U.S. Patent No. 10,915,654.
The subject matter claimed in the instant application is fully disclosed in U.S. Patent No. 10,331,902 and U.S. Patent No. 10,915,654 and is covered by U.S. Patent No. 10,331,902 and U.S. Patent No. 10,915,654 since U.S. Patent No. 10,331,902 and U.S. Patent No. 10,915,654 and the instant application are claiming common subject matter.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

 	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claim(s) 4-12, 17-20, and 23-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding claim 4; Claim 4 recites the limitation “and reading the second set if files from the slack space, as a slack-space file-system program.”  It is unclear what the applicant regards as second set if files. For the purpose of applying art, the Examiner interprets the limitation to recite  “and reading the second set [[if]] of files from the slack space, as a slack-space file-system program.”
Regarding claims 5-10; claims 5-10 are dependent on claim 4, and therefore inherit the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, issues of claim 4.
Regarding claim 11; Claim 11 recites the limitation “in response to receiving to instruction to store data in the first file system, making a determination to store the data in the second file system and not in the second file system.”  It is unclear as to how a determination can be made to store data in the second file system and then not have the data stored in the second file system. For the purpose of applying art, the Examiner interprets the limitation to recite  “in response to receiving to instruction to store data in the first file system, making a determination to store the data in the second file system .”
Regarding claim 12; claim 12 is dependent on claim 11, and therefore inherit the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, issues of claim 11.
Regarding claims 17-18, claims 17-18 are rejected under the same rational as claims 4-5, respectively.
Regarding claims 19-20, claims 19-20 are rejected under the same rational as claims 11-12, respectively.
Regarding claims 23-24, claims 23-24 are rejected under the same rational as claims 4-5, respectively.
Regarding claims 25-26, claims 25-26 are rejected under the same rational as claims 11-12, respectively.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim(s) 1-11, 13-19, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Karkkainen et al. (US 2018/0246646; Hereinafter “Karkkainen”) in view of Boutnaru (US 2018/0089216).
Regarding claim 1,  teaches a computer system for storing data, comprising: one or more processors; and memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for (Karkkainen: Fig. 1, Para. [0022], there is provided a method of operating a data memory of a device that is managed by a filing system that is operable to store data in respect of one or more clusters or blocks within the data memory,): 
receiving an instruction to store data in a first file system on a storage medium of the system (Karkkainen: Para. [0124], In such an implementation, applications and/or libraries have an option to overwrite directly standard input/output operations (I/O) of file handling, such as following C functions: [0125] fopen, fseek, fread, fwrite, fclose [fwrite command meets a request to store data limitation]), wherein the first file system comprises a plurality of files and slack space (Karkkainen: Para. [0010], Para. [0121]-[0125], Para. [0119],), wherein the slack space comprises space in the storage medium between the end of a file in the first set of files and the end of a cluster allocated by the first file system to store the file (Karkkainen: Para. [0024], wherein cluster or block size is hierarchical such that the one or more clusters or blocks (100) include smaller clusters or blocks with room enough for one or more data content objects smaller than a pre-defined size of a cluster and larger clusters or blocks for data content objects larger than a pre-defined size of a cluster, wherein smaller and larger clusters or blocks are used to do suitable alignment to the data content objects (110,60) based on needs of the used filing system; Para. [0022], Para. [0010], Para. [0106]-[0110], Fig. 5A-5B, Para. [0174]). 
Karkkainen does not explicitly teach in response to receiving the instruction to store the data in the first file system, storing the data in a second file system on the storage medium, wherein the second file system is configured to store a second set of files in the slack space of the first file system.
In an analogous art, Boutnaru teaches a system and method wherein in response to receiving the instruction to store the data in the first file system (Boutnaru: Para. [0031], A user may use the system to store data or even another operating system in the slack space. In some examples, the system may implement one or more of the processes discussed below for managing data for storage in the slack space. Para. [0033], Para. [0049], In some examples, the system may use less of the remaining cluster due to a file edit, which may increase the available slack space associated with the file. [file edit requires storage of data]), storing the data in a second file system on the storage medium (Boutnaru: Para. [0027], In some examples the slack space may be reserved for use by the secondary operating system while the rest of the drive space is allocated to the operating system installed at operation 201 (referenced as the main or primate operating system) and/or another operating system. Para. [0028], At operation 203, the system may maintain and/or create a slack space table for storing information about the available slack space. In some examples, the slack space table may be part of a file system or cluster map for a secondary or separate operating system. The system may use the slack space table to record the location and/or address of a cluster with the available slack space. In some examples, the slack space table may be a cluster map similar to other cluster maps (used in different file systems e.g. FAT, FAT32, NTFS, Ext4, HFS, etc.) that maps the available slack space and/or used slack space. Para. [0051], Para. [0057] Para. [0028], Para. [0050] Para. [0053]-[0056], Para. [0054], The system may update the cluster map or file system table for the slack space partition for the additional slack space. [edited filed stored at new pointer location]), wherein the second file system is configured to store a second set of files in the slack space of the first file system (Boutnaru: Para. [0026], As such, the system would be able to use the indicator to determine the available slack space. The system would be able to check the size of a file associated with a cluster in comparison to the size on disk, and the size difference would be the available slack space on the associated cluster. For example, a file may be one byte but take 4 kilobytes on disk. The slack space of that file would be 3,999 bytes (4000 bytes-1 byte). Additionally, this would allow for the file system of the slack space to be the same format as the file system used with the operating system installed at operation 201. Although, in some embodiments, different file systems may be used. Para. [0011], the present disclosure provides a way of implementing a secondary operating system within slack space created from a primary operating system. In some examples, the system may store the critical files of the secondary operating system in the slack space of critical files associated with the primary operating system. The operation system may maintain an address table for indicating which clusters (or blocks) of a data drive is in use, has available slack space, the amount of the available slack space, and/or what data is held in the available slack space.).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Boutnaru with the system and method of Karkkainen to include wherein in response to receiving the instruction to store the data in the first file system, storing the data in a second file system on the storage medium, wherein the second file system is configured to store a second set of files in the slack space of the first file system because this functionality provides for utilizing unused and wasted slack space that is created when data is stored on devices (Boutnaru: Para. [0002]). 
Regarding claim 2, Karkkainen, in combination with Boutnaru, teaches the system of claim 1, wherein the data is stored at a location in the slack space based on an index of the second set of files that are stored in the slack space (Boutnaru: Para. [0028], In some examples, process 200 may include operation 203. At operation 203, the system may maintain and/or create a slack space table for storing information about the available slack space. In some examples, the slack space table may be part of a file system or cluster map for a secondary or separate operating system. The system may use the slack space table to record the location and/or address of a cluster with the available slack space. Para. [0053], update memory address pointer locations associated with the file in the slack space, and then continue to operation 410 wherein the system may delete or edit the file requested at operation 401.  Para. [0028], Para. [0050] Para. [0053]-[0056][table with location and/or address meets index claim limitation]).
Regarding claim 3, Karkkainen, in combination with Boutnaru, teaches the system of claim 2, wherein the index of the second set files that are stored in the slack space of the first file system is inaccessible to the first file system (Boutnaru: Para. [0027], In some examples, the slack space monitor may be associated with a separate or secondary operating system that will use the slack space. In some examples the slack space may be reserved for use by the secondary operating system while the rest of the drive space is allocated to the operating system installed at operation 201 (referenced as the main or primate operating system) and/or another operating system. Claim 5: wherein the first operating system installation has access to a first unshared cluster on the hardware memory device and the second operating system installation has access to a second unshared cluster on the hardware memory device; Para. [0010], a system configures a slack space monitor to monitor slack space created when a file is stored on a data drive. The system may also create an address table maintaining memory address pointers pointing to the location of the slack space cluster. Fig. 5, Para. [0057], a portion of file 520 is shown occupying, in addition to other data clusters, clusters 521 and 522 which may be on the normal file system or partition. The normal file system or partition may be the primary or main file system or partition, which may be the file system or partition that causes the creation of slack space when a file is saved on the normal file system or partition. The normal file system Furthermore, cluster 522 has slack space 523. In some examples, slack space 513, 523, and/or 533 may form clusters used for another operating system that may be a secondary or separate operating system from the operating system that is associated with data in clusters 511, 521, and 531.).
Regarding claim 4, Karkkainen, in combination with Boutnaru, teaches the system of claim 2, wherein the index of the second set files is stored, along with instructions for storing and reading the second set if files from the slack space, as a slack-space file-system program (Boutnaru: Para. [0010], a system configures a slack space monitor to monitor slack space created when a file is stored on a data drive. The system may also create an address table maintaining memory address pointers pointing to the location of the slack space cluster. The table may also include information about the size of the slack space for the system to determine how much slack space exists and prevents the system from overwriting passed the slack space. [slack space monitor/manager meets slack-space file-system program] Para. [0019], Computer system 100 may employ one or more programs, such as system programs and application programs to perform various computing and/or communications operations. In some embodiments, client programs 106 may include one or more applications configured to conduct some or all of the functionalities and/or processes discussed below. Para. [0025], Para. [0026], Para. [0027], In some examples, the slack space monitor may be associated with a separate or secondary operating system that will use the slack space. In some examples the slack space may be reserved for use by the secondary operating system while the rest of the drive space is allocated to the operating system installed at operation 201 (referenced as the main or primate operating system) and/or another operating system. Para. [0057]).
Regarding claim 5, Karkkainen, in combination with Boutnaru, teaches the system of claim 4, wherein the one or more programs include instructions for erasing pointers associated with the slack-space file-system program (Boutnaru: Para. [0046], Para. [0047], Para. [0049], Para. [0050]-[0051], In such an example, the system may reduce the total slack space availability by the size of the slack space removed due to deleting the file. Furthermore, the system may update a cluster map or file system table removing the slack space from availability. [updating or change in cluster map meets the erasing pointer limitation], Para. [0053], At operation 409, the system may move the file from the slack space associated with the file to be edited or deleted to the available slack space, update memory address pointer locations associated with the file in the slack space, and then continue to operation 410 wherein the system may delete or edit the file requested at operation 401.).
Regarding claim 6, Karkkainen, in combination with Boutnaru, teaches the system of claim 4, wherein the slack-space file-system program is stored in a registry of the system (Boutnaru: Para. [0011], In some examples, the system may store the critical files of the secondary operating system in the slack space of critical files associated with the primary operating system. The operation system may maintain an address table for indicating which clusters (or blocks) of a data drive is in use, has available slack space, the amount of the available slack space. Para. [0026], In some examples, process 200 may include operation 202A. At operation 202A, the system may set up a cluster map or cluster table with a cluster size indicator. In some examples, the operating system may modify a standard cluster map or cluster table. Para. [0028], In some examples, process 200 may include operation 203. At operation 203, the system may maintain and/or create a slack space table for storing information about the available slack space. In some examples, the slack space table may be part of a file system or cluster map for a secondary or separate operating system. The system may use the slack space table to record the location and/or address of a cluster with the available slack space. In some examples, the slack space table may be a cluster map similar to other cluster maps (used in different file systems e.g. FAT, FAT32, NTFS, Ext4, HFS, etc.) that maps the available slack space and/or used slack space. The slack space table may allow for a dynamic cluster size for each cluster in the cluster map. [under the BRI, registry of a system may include an table that stores an index or mapping of locations or addresses ]; Karkkainen: Para. [0006], It is previously known that contemporary database systems such as Oracle, MS-SQL, MySQL and MariaDB function as highly advanced and optimal data containers; "Oracle" is a registered trademark. It is also known that their technical implementation enables a cost-efficient solution to be achieved; databases store files in the binary (BLOB) format into a database table, that usually together comprise a large physical file. Para. [0119], [0174]).
Regarding claim 7, Karkkainen, in combination with Boutnaru, teaches the system of claim 4, wherein the slack-space file-system program is encrypted and compressed (Karkkainen: Para. [0169], Moreover, file storing methods described in the present disclosure enable user efficient data content compression and encryption for users to be achieved. Para. [0032], Optionally, the method includes compressing, encrypting, decompressing or decrypting one or more of the plurality of data content objects when storing and/or accessing them from their virtual container stored in the data memory. [under the BRI, it would be obvious to a PHOSITA to implement encryption and compression techniques when storing programs or data]).
Regarding claim 8, Karkkainen, in combination with Boutnaru, teaches the system of claim 4, wherein the one or more programs include instructions for initializing the slack-space file-system program via a loader program, wherein the loader program is stored as a library of the system (Karkkainen: Fig. 5A, Para. [0174], In FIG. 5A, when a file is to be accessed, a Unix/Linux terminal command "ls -l /home/jed" (which lists all files in the directory "/home/jed") is executed in a user space via an access to the shared library "glibc" in the user space, and via a virtual filing system (VFS) in a kernel space, then via aforementioned FUSE in the kernel space, then via the access library "glibc" in the user space, and then via a library associated with FUSE (namely "libfuse") in the user space, so as to access, by executing the command "./starzipfs home/jed/", an actual file that is stored in a highly efficient manner pursuant to the present disclosure in a memory-aligned manner. [FUSE program meets the loader program stored as a library of the system]).
Regarding claim 9, Karkkainen, in combination with Boutnaru, teaches the system of claim 8, wherein the loader program is stored as a first dynamic-link library (Karkkainen: Fig. 5A, Para. [0174], [libfuse meets loader program stored as a first DLL limitation]).
Regarding claim 10, Karkkainen, in combination with Boutnaru, teaches the system of claim 9, wherein the loader program is configured to be executed when the first dynamic-link library is called by a second dynamic-link library (Karkkainen: Fig. 5A, Para. [0174], [glibc accessing libfuse meets second dynamic-link library calling first dynamic link library limitation]).
Regarding claim 11, Karkkainen, in combination with Boutnaru, teaches the system of claim 1, wherein the one or more programs includes instructions for, in response to receiving to instruction to store data in the first file system, making a determination to store the data in the second file system and not in the second file system (Boutnaru: Para. [0027], In some examples the slack space may be reserved for use by the secondary operating system while the rest of the drive space is allocated to the operating system installed at operation 201 (referenced as the main or primate operating system) and/or another operating system. Para. [0028], At operation 203, the system may maintain and/or create a slack space table for storing information about the available slack space. In some examples, the slack space table may be part of a file system or cluster map for a secondary or separate operating system. The system may use the slack space table to record the location and/or address of a cluster with the available slack space. In some examples, the slack space table may be a cluster map similar to other cluster maps (used in different file systems e.g. FAT, FAT32, NTFS, Ext4, HFS, etc.) that maps the available slack space and/or used slack space. Para. [0051], Para. [0057] Para. [0028], Para. [0050] Para. [0053]-[0056], Para. [0054], The system may update the cluster map or file system table for the slack space partition for the additional slack space. [edited filed stored at new pointer location]).
Regarding claim 13, Karkkainen, in combination with Boutnaru, teaches the system of claim 1, wherein the one or more programs including instructions for: receiving a second instruction to store second data in the second file system (Boutnaru: Para. [0027], In some examples the slack space may be reserved for use by the secondary operating system while the rest of the drive space is allocated to the operating system installed at operation 201 (referenced as the main or primate operating system) and/or another operating system. Para. [0028], Para. [0051], Para. [0057], Para. [0050] Para. [0053]-[0056], Para. [0054], The system may update the cluster map or file system table for the slack space partition for the additional slack space. [edited filed stored at new pointer location], Para. [0026], As such, the system would be able to use the indicator to determine the available slack space. The system would be able to check the size of a file associated with a cluster in comparison to the size on disk, and the size difference would be the available slack space on the associated cluster. For example, a file may be one byte but take 4 kilobytes on disk. The slack space of that file would be 3,999 bytes (4000 bytes-1 byte). Additionally, this would allow for the file system of the slack space to be the same format as the file system used with the operating system installed at operation 201. Although, in some embodiments, different file systems may be used.); and 
in response to receiving the second instruction, storing the second data in the second file (Boutnaru: Para. [0011], the present disclosure provides a way of implementing a secondary operating system within slack space created from a primary operating system. In some examples, the system may store the critical files of the secondary operating system in the slack space of critical files associated with the primary operating system. The operation system may maintain an address table for indicating which clusters (or blocks) of a data drive is in use, has available slack space, the amount of the available slack space, and/or what data is held in the available slack space.). 
Boutnaru already teaches an instruction to store data in a second file system and although Boutnaru doesn’t explicitly teach a second instruction to store second data in the second file system, the mere duplication of claim elements, such as a second instruction to store second data in a second file system, has no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)). (See MPEP 2144.04 VI. B. [R-10.2019]) 
Regarding claim 14, Karkkainen, in combination with Boutnaru, teaches the system of claim 1, wherein the cluster is a predetermined minimum amount of contiguous space that can be allocated by the first file system (Boutnaru: Para. [0025], a software slack space manager may be installed to monitor and manage the slack space for allocation and use as free data space. Para. [0026], In some examples, process 200 may include operation 202A. At operation 202A, the system may set up a cluster map or cluster table with a cluster size indicator. In some examples, the operating system may modify a standard cluster map or cluster table, such as the File Allocation Table (FAT)/NTFS (New Technology File System)/any other file system, to have a cluster size indicator. In some embodiments, the cluster size indicator may simply indicate whether the entire cluster is in use or not. In some cases, to save data space, the system may indicate whether a stored data file has available slack space associated with it. In this manner, rather than indicating whether each cluster that a file occupies has slack space, the system can use a single indicator for the all of the clusters occupied by the data file indicating whether the last cluster that the file occupies has available slack space. Para. [0027]-[0028], Para. [0032], Karkkainen: Para. [0009], When a portable electronic device employs clusters as a minimum file system storage unit, Para. [0003]).
Regarding claims 15-16, claims 15-16 are rejected under the same rational as claims 1-2, respectively.
Regarding claims 17-18, claims 17-18 are rejected under the same rational as claims 4-5, respectively.
Regarding claim 19, claim 19 is rejected under the same rational as claim 11.
Regarding claim 21-22, claims 21-22 are rejected under the same rational as claims 1-2, respectively.
Regarding claims 23-24, claims 23-24 are rejected under the same rational as claims 4-5, respectively.
Regarding claim 25, claim 25 is rejected under the same rational as claim 11.
Allowable Subject Matter
 	Regarding Claims 12, 20, and 26, Claims 12, 20, and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. US 7,739,312 by Gordon et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Giddins whose telephone number is (571)272-7993.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached at (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON S. GIDDINS/            Primary Examiner, Art Unit 2437